       Case 3:20-cv-07780-VC Document 18 Filed 03/01/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 9
      Samuel Love,                               Case No. 3:20-CV-07780-VC
10
                      Plaintiff,                 [ORDER] TO EXTEND DATE FOR
11                                               FILING DOCUMENTS TO
              v.                                 REOPEN THE ACTION
12
13    200 Edenvale Avenue Hotel Owner
      LLC, a Delaware Limited Liability
14    Company;
      200 Edenvale Avenue Hotel
15    Operator LLC, a Delaware Limited
      Liability Company; and Does 1-10,
16
                       Defendants.
17
             Plaintiff Samuel Love (“Plaintiff”) and Defendants 200 Edenvale Avenue
18
     Hotel Owner LLC, a Delaware Limited Liability Company and 200 Edenvale
19
     Avenue Hotel Operator LLC, a Delaware Limited Liability Company
20
     (“Defendants”) hereby stipulate to extend the deadline to file Documents to
21
     Reopen the Action to March 29, 2021.
22
             IT IS SO ORDERED.
23
24
     Dated: March 1, 2021                _
25                                               Vince Chhabria
                                                 District Judge
26
27
28


                                             1

     Order                                            3:20-CV-07780-VC
